                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


KENNETH W. DAYHOFF,

                         Plaintiff,

v.                                                                     Case No. 6:16-cv-00072-J-JRK

ANDREW M. SAUL,1
Commissioner of Social Security,

                         Defendant.


                                                 ORDER

        This cause is before the Court on the Petition for Attorney’s Fees Under 42 U.S.C.

§ 406(b) (Doc. No. 25; “Motion”), filed March 22, 2019. Defendant opposes the relief

requested in the Motion. See Commissioner’s Response to Plaintiff’s Attorney’s Petition

for Fees Under 42 U.S.C. § 406(b) (Doc. No. 26; “Response”), filed March 29, 2019.

Plaintiff’s counsel, Bradley K. Boyd, seeks an award of $37,597.63 pursuant to 42 U.S.C.

§ 406(b). See Motion at 2, 3. In the Response, Defendant argues that “the requested

award is not reasonable and would be a windfall to Plaintiff’s counsel.” Response at 1.

Defendant asserts that counsel’s request “breaks down to a de facto hourly rate of

$1,708.98.” Id. at 3.

        Section 406(b)(1)(A) states in pertinent part:

        Whenever a court renders a judgment favorable to a claimant under this
        subchapter who was represented before the court by an attorney, the court
        may determine and allow as part of its judgment a reasonable fee for such
        representation, not in excess of 25 percent of the total of the past-due
        benefits to which the claimant is entitled by reason of such judgment . . . .

        1
                 Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. Pursuant
to Rule 25(d)(1), Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Nancy A.
Berryhill as Defendant in this suit. No further action need be taken to continue this suit by reason of the last
sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
42 U.S.C. § 406(b)(1)(A). The statute does not impose a 25 percent cap on the aggregate

of attorney’s fees awarded under § 406(a)—which are awarded for work done at the

administrative level—and § 406(b). Culbertson v. Berryhill, 139 S. Ct. 517, 519 (2019).

Instead, “the 25% cap applies only to fees for representation before the court, not the

agency.” Id. at 522.

       The twenty-five percent ceiling was meant “to protect claimants against ‘inordinately

large fees’ and also to ensure that attorneys representing successful claimants would not

risk ‘nonpayment of [appropriate] fees.’” Gisbrecht v. Barnhart, 535 U.S. 789, 805 (2002)

(citations omitted). “[Section] 406(b) does not displace contingent-fee agreements as the

primary means by which fees are set for successfully representing Social Security benefits

claimants in court. Rather, § 406(b) calls for court review of such arrangements as an

independent check, to assure that they yield reasonable results . . . .” Id. at 807. The

burden is on the attorney to “show that the fee sought is reasonable for the services

rendered.” Id. Generally, “[t]he ‘best indicator of the reasonableness of a contingency fee

in a social security case is the contingency percentage actually negotiated between the

attorney and client . . . .’” Coppett v. Barnhart, 242 F. Supp. 2d 1380, 1383 (S.D. Ga. 2002)

(quoting Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990)).

       “Although the contingency agreement should be given significant weight in fixing a

fee, [the district court] must independently assess the reasonableness of its terms.”

McGuire v. Sullivan, 873 F.2d 974, 983 (7th Cir. 1989). The contingency fee negotiated by

the claimant and his or her counsel is not reasonable if the agreement calls for fees greater

than the twenty-five percent statutory limit, the agreement involved fraud or “overreaching”

                                            -2-
in its making, the resolution of the case was unreasonably delayed by the acts of the

claimant’s attorney, or would provide a fee “so large as to be a windfall to the attorney.”

Wells, 907 F.2d at 372 (citation omitted); see also McGuire, 873 F.2d at 981. Factors to

consider in assessing the reasonableness of the fee include whether there was

unreasonable delay in the litigation caused by the attorney, the quality of the

representation, the size of the award in relationship to the time spent on the case, and the

likelihood of the claimant prevailing. See Gisbrecht, 535 U.S. at 808. Additionally, an

attorney who successfully claims both Equal Access to Justice (“EAJA”) fees from the

United States and an award under 42 § U.S.C. 406(b) must refund “to the claimant the

amount of the smaller fee.” Id. at 796.

       Here, upon review of the record and consideration of the relevant factors, the Court

finds that the fee requested is not reasonable. Although the fee is not greater than the 25

percent statutory limit, and there is no evidence that Plaintiff’s counsel caused any

excessive delays or that the contingency fee agreement involved fraud or overreaching in

its making, granting fees in the amount requested would result in a windfall to Plaintiff’s

counsel. The Court addresses the relevant factors below.

       Looking to the percentage negotiated between the attorney and the client, the Court

notes that Plaintiff and his counsel agreed that attorney’s fees would not exceed 25 percent

of the past-due benefits award. See Plaintiff’s Response to Order to File Attachments to

Motion for Attorney Fees (Doc. No. 28; “Notice”) at Ex. B (Attorney Employment Contract).

The amount of attorney’s fees sought by Plaintiff’s counsel ($37,597.63) is less than 25

percent ($43,597.63) of Plaintiff’s past-due benefits award ($174,390.00). Id. at Ex. A


                                            -3-
(Notice of Award) at 2, 4. This is because Plaintiff’s counsel deducted $6,000 for the fees

he expects to receive under § 406(a). See Motion at 2.2 Plaintiff’s counsel represents he

will return to Plaintiff the $4,180.00 previously awarded pursuant to the EAJA. Id. at 3.

Plaintiff’s counsel, however, also represents that the EAJA fees were “withheld for

payment of a Small Business Administration debt.” Id. at 2.

        Considering all the circumstances, however, granting fees in the amount requested

would be unreasonable in relation to the services rendered and time spent on the case.

Plaintiff’s counsel spent 22 hours working on the case. See Notice at Ex. C. Although an

experienced lawyer like Plaintiff’s counsel, see Motion at 3, may have to spend less time

on a case, see Anderson v. Comm’r of Soc. Sec., No. 2:14-cv-355-FtM-38MRM, 2017 WL

3022333, at *3 (M.D. Fla. July 17, 2017), this case was not overly complicated. Plaintiff

filed a Complaint (Doc. No. 1), an Affidavit of Indigency (Doc. No. 2) that the Court

construed as Motion to Proceed In Forma Pauperis, and a Memorandum (Doc. No. 18)

opposing the Commissioner’s Decision denying benefits. The Complaint is three pages

long, and other than Plaintiff’s name, there is no information in the document that indicates

the Complaint is unique to Plaintiff. See generally Complaint. The Memorandum did not

raise novel or complex issues of law; the issues in the case were commonly recurring

issues in Social Security appeals. Cf. Anderson, 2017 WL 3022333 (considering

complexity of case in evaluating reasonableness of requested §406(b) fee); Ugorek v.


        2
                 Upon review of the administrative transcript and the Attorney Employment Contract, it
appears Plaintiff was represented by another attorney, Edward G. Matheson, during the administrative
proceedings. See, e.g., Transcript of Administrative Proceedings (Doc. No. 14), filed May 9, 2016, at 3, 5, 7,
11, 28 (identifying Mr. Matheson as Plaintiff’s attorney); see also Notice at Ex. B (Attorney Employment
Contract indicating Mr. Boyd began representing Plaintiff on January 5, 2016—after the administrative
proceedings ended).

                                                    -4-
Astrue, No. 3:04-cv-1119-J-TEM, 2008 WL 169737, at *5 (M.D. Fla. 2008) (considering

complexity “[i]n accordance with Gisbrecht”); Alfaro v. Astrue, No. 3:99-cv-1152-J-HTS,

2008 WL 816942, at *5 (M.D. Fla. 2008) (considering complexity of case in evaluating

reasonableness of the requested §406(b) fee). Indeed, the analysis applicable to the facts

was only about five pages long, a portion of which consisted of case law. See

Memorandum at 13-17. The preparation of the Memorandum took 19.6 hours (out of the

22 total hours spent on the case). See Notice at Ex. C (Invoice). Upon review, the

undersigned does not find this case to have been overly difficult or time-consuming.

      Based on the Court’s analysis of the reasonableness of the fee, a downward

adjustment is in order. Based on the Court’s experience, $200-$250 is a reasonable hourly

rate range for Social Security appeals in this district. Further, “awarding attorneys up to

2.5 times the non-contingent hourly rate ‘adequately compensates attorneys for the risk

they assumed in representing claimants on a contingency basis.’” Anderson, 2017 WL

3022333, at *4 (quoting Davis v. Astrue, 533 F. Supp. 2d 1212, 1219 (M.D. Fla. 2007));

see, e.g., Ugorek, 2008 WL 169737, at *5; Alfaro, 2008 WL 816942, at *3. Here, a rate of

$250.00 per hour multiplied by 2.5 to account for the contingent nature of the

representation would result in a fee of $13,750.00.

      For the foregoing reasons, it is

      ORDERED:

      1.     The Petition for Attorney’s Fees Under 42 U.S.C. § 406(b) (Doc. No. 25) is

GRANTED in part and DENIED in part.




                                           -5-
        2.      Plaintiff’s counsel, Bradley K. Boyd, is awarded $13,750.00 pursuant to 42

U.S.C. § 406(b), which shall be paid from the past-due benefits awarded to Plaintiff. The

Commissioner shall now pay Mr. Boyd the sum of $13,750.00 from the past-due benefits

withheld. Any remainder of the withheld past-due benefits shall be paid directly to Plaintiff.

        3.      Upon receipt of the $13,750.00 from the Commissioner, Mr. Boyd shall

immediately return to Plaintiff the $4,180.00 previously awarded to Mr. Boyd pursuant to

the Equal Access to Justice Act (“EAJA”). If the EAJA fees were withheld for payment of a

debt and Plaintiff’s counsel never received them, Plaintiff’s counsel need not provide

Plaintiff with $4,180.00.3

        4.      The Clerk of the Court is directed to enter judgment accordingly and close

the file.

        DONE AND ORDERED in Jacksonville, Florida on August 21, 2019.




bhc
Copies to:
Counsel of Record




        3
                 As noted, Plaintiff states in the Motion he will refund Plaintiff the fees awarded under the
EAJA, but he also represents the EAJA fees were “withheld for payment of a Small Business Administration
debt.” Motion at 2.

                                                    -6-
